Corrected DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 4
Reasons for Indicating Allowable Subject Matter…………………………………….. 8
Conclusion…………………………………………………………………………………......12



Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to printer rush dated 2/19/2021.The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Walsh on 9/11/2020.
The application has been amended as follows: 

(Currently Amended) A method 



monitoring user interaction with a plurality of digital content, wherein the user interaction is manipulation by a user of digital images of the digital content via a user interface to focus on objects or characteristics of the objects in the digital images;
identifying the digital images within the plurality of digital content that are subject of the user interaction;
recognizing the objects included within the identified digital images or the characteristics of the recognized objects that are subject of the user interaction;
assigning a user corresponding to the user interaction to a user segment of a user population, the assigning including generating at least one machine learning model based on the recognized objects or the recognized characteristics; 
generating a recommendation based on the assigned user segment; and
controlling output of a subsequent item of digital content based on the generated recommendation.

(Currently Amended) The method as described in claim 1, wherein the manipulation corresponds to a gesture that focuses on the objects or that focuses on the characteristics of the objects 

(Currently Amended) The method as described in claim 1, further comprising determining whether the user is interested in the objects or the characteristics of the objects 

(Currently Amended) The method as described in claim 3, wherein [[the]] determining whether the user is interested in the objects or the characteristics of the objects images results in the objects being recognizable using the machine learning model 

(Currently Amended) The method as described in claim 1, wherein the monitoring includes identifying a first [[said]] digital image included in digital content that is subject to the user interaction and a second [[said]] digital image that is not, and wherein the generated recommendation is based on the identifying.

(Currently Amended) The method as described in claim 5, wherein the digital content is configured as a webpage or screen of a user interface of an application 

(Currently Amended) The method as described in claim 1, wherein the output is based on the at least one machine learning model.
(Currently Amended) The method as described in claim 1, wherein the manipulation indicates that the user is interested in the objects or characteristics of the objects and also indicates that the user is not interested in another object or characteristic of the other object in [[the]] a digital image that is not manipulated.

(Canceled) 

(Currently Amended) A computing device comprising:
a processing system; and
a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising:
monitoring user interaction with a plurality of digital content, wherein the user interaction is a manipulation of the user interface to focus on objects or characteristics of the objects in digital images of the plurality of digital content;
identifying the digital images within the plurality of digital content that are subject of the user interaction;
recognizing the objects included within the identified digital images or the characteristics of the recognized objects that are subject of the user interaction;
assigning a user corresponding to the user interaction to a user segment of a user population, the assigning including generating at least one machine learning model based on the recognized objects or the recognized characteristics; 
generating
controlling

(Original) The computing device as described in claim 10, wherein the instructions further cause operations to be performed by the processing system including: 
identifying digital images that are not subject to the user interaction based on the monitoring; 
recognizing objects included within the identified digital images and characteristics of the recognized objects that are not subject of the user interaction; and 
wherein the assigning is also based on the recognizing objects included within the identified digital images and characteristics of the recognized objects that are not subject of the user interaction.

(Original) The computing device as described in claim 10, wherein the identifying includes identifying which digital images are subject to the user interaction and digital images that are not, and wherein the recognizing is performed for the digital images that are subject to the user interaction and is not performed for digital images that are not subject of the user interaction.
13-20.	(Canceled) 

21.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions, which when executed by one or more processors of a computing device, cause the computing device to perform operations comprising:
monitoring user interaction with a plurality of digital content, wherein the user interaction is manipulation by a user of digital images of the digital content via a user interface to focus on objects or characteristics of the objects in the digital images;
identifying the digital images within the plurality of digital content that are subject of the user interaction;
recognizing the objects included within the identified digital images or the characteristics of the recognized objects that are subject of the user interaction;
assigning a user corresponding to the user interaction to a user segment of a user population, the assigning including generating at least one machine learning model based on the recognized objects or the recognized characteristics; 
generating
controlling

22.	(Previously Presented) The computer-readable storage medium of claim 21, wherein the operations further include identifying which digital images are subject to the user interaction and digital images that are not.

23.	(Canceled) 


25.	(Previously Presented) The computer-readable storage medium of claim 21, wherein the recognizing is performed for the digital images that are subject to the user interaction and is not performed for digital images that are not subject of the user interaction.

26.	(Canceled)

27.	(Currently Amended) The method as described in claim 1, wherein the manipulation corresponds to a spoken utterance to focus on the objects or to focus on the characteristics of the objects 

28.	(Currently Amended) The method as described in claim 1, wherein the manipulation corresponds to zooming in or zooming out to focus on the objects or to focus on the characteristics of the objects 

29.	(Currently Amended) The method as described in claim 1, wherein the manipulation corresponds to a spoken utterance to perform a zooming in or perform a zooming out, the zooming in and the zooming out being performed to focus on the objects characteristics of the objects 

30.	(New) The computing device as described in claim 10, wherein the manipulation corresponds to a gesture that focuses on the objects or that focuses on the characteristics of the objects.

31.	(New) The computer-readable storage medium of claim 21, wherein the manipulation corresponds to a gesture that focuses on the objects or that focuses on the characteristics of the objects.



				
				Allowable Subject Matter 
Claims 1-8, 10-12,21,22,24,25,27-31 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Govindarajeswaran et al teaches the method implemented by at least one computing device, the method comprising: monitoring, by the at least one computing device, manipulation by a user of a digital image via a user interface as focusing on an object or characteristic of the object in the digital image ( the content recommendation system monitors the emotional index of the user at regular or pre-defined interval to detect emotional transitions of the user while consuming a content. The content recommendation system detects emotional transition of the user based on the changes in emotional index, the content recommendation system suggests or recommends 
other content based on characteristics associated with the object of interest, emotional transitions, and the user's interest level.; paragraph [0024-0025];note that Govindarajeswaran teaches he modules 114 further include an image analyzer 118, an interest identifier 120, an emotion analyzer 122, an interest level index (ILI) computation module 124, a content recommender 126, and other module(s) 128.  The other modules 128 may perform various miscellaneous 
module or a combination of different modules (paragraph [0039]). Govindarajeswaran et al clearly teaches in paragraph [0019] the camera may use commercially available focusing techniques and facial recognition techniques to capture the image of the user, especially the user's face. In some implementations, the camera may zoom in or out to capture the face of the user, such that various facial attributes of the user may be captured; 
	generating, by the at least one computing device, a recommendation based on the manipulation of the user interface to focus on the object or characteristic of the object (generate recommendations of the content for the user based in part on the emotional index and characteristics of the object of interest; paragraph [0005] note that Govindarajeswaran teaches the assigning of the segment where if the content is a video of a game or a match, portions of the content (i.e. characteristic of the object) may be tagged with the highlight of the particular scene and the content recommendation system may classify the action into various levels of genres. Meanwhile, as described earlier, the content recommendation system also detects emotional transitions of the user, based on changes in an emotional index associated with the user then the content recommendation system then compares the detected emotional transition of the user is compared with at least one of a historic emotional transition and a subsequent emotional transition associated with the user on viewing at least one of the object of interest and the one or more genres of the action. This helps the content recommendation system to ascertain whether the user's emotional transition was caused due to the action only or the object of interest only or the object of interest's involvement in the action, paragraph [0028-0030]; the content recommendation system may classify the action into various levels of genres.  Meanwhile, as 
 Patel teaches capturing image data of one or more product items displayed on the webpage; receiving, by a server, the image data sent from the computer device over a network; analyzing, by a software module that executes on the server, the image data to segment the image data into at least one or more of attributes, constituent items, or objects of the one or more product items; receiving, by the software module, one or more media content feeds from corresponding one or more third party websites or applications, the one or more media content feeds containing images representative of style preferences of the user;  and selecting, by the software module, one or more specific items from a product catalogue of the e-commerce website or web application, the one or more specific items including at least a portion of the one or more attributes, constituent items, or objects, selection of the one or more specific items being based on a visual similarity to the images representative of the style preferences of the user ( paragraph [0030-0036]). 
Zhang et al teaches FIG. 3 presents an exemplary process for extracting fashion preferences (operation 110) in accordance with one embodiment of the present invention. In one embodiment, the system extracts a vector of attributes (operation 300) as a way to extract fashion preferences. The system can extract fashion preferences in several ways. For fashion-related information in the form of images or videos, the system can receive a bounding box, which in one embodiment is provided by the user, of the clothes in which the user is interested in the fashion-related information (as represented by an image). For example, if the user is particularly interested in shoes, the system can allow the user to input a bounding box that encompasses the shoes in the image or video (Co. 5, l 32-45; col. 6, l 40-last lime; col. 7, l 2-10; col. 8, l 46-63.)
assigning a user corresponding to the user interaction to a user segment of a user population, the assigning including generating at least one machine learning model based on the recognized objects or the recognized characteristics; generating a recommendation based on the assigned user segment; and controlling of a subsequent item of digital content based on the generated recommendation.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 10 and 21 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2669



/NANCY BITAR/            Primary Examiner, Art Unit 2664